Citation Nr: 0312141	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  95-16 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.

WITNESSES AT HEARING ON APPEAL

Appellant; and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The appellant was on inactive duty for training with the Ohio 
National Guard on October 3, 1992, when he sustained an 
injury in a motor vehicle accident.  Service connection has 
been established for disabilities which include:  Partial 
amputation of left index finger, rated as 10 percent 
disabling; post concussion headaches, rated as 10 percent 
disabling; cervical strain, also rated as 10 percent 
disabling; and lumbosacral strain, also rated as 10 percent 
disabling.

The Board of Veterans Appeals (Board) notes that subsequent 
to its November 2000 remand, the Board began taking action to 
develop cases here at the Board in lieu of remanding cases to 
the RO for development.  In this case, the Board undertook 
additional development in November 2002.  This resulted in 
the veteran being accorded examinations by VA in March 2003.  
The reports of the examinations have been associated with the 
claims file.  38 C.F.R. § 19.9(a) (2002).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of the right to initial consideration of the evidence 
by the RO.  The Federal Circuit also held that 38 C.F.R. 
§ 19.9(a)(2)(ii) (requiring the Board "to provide the notice 
required by 38 U.S.C. § 5103(a)" and "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.

A review of the evidence discloses that the veteran has not 
provided information regarding any attempts he has made to 
obtain employment in the past several years.


REMAND

In view of the foregoing, the case is REMANDED to the RO for 
the following.

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his service-connected 
low back disability, and post concussion 
syndrome with headaches.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request which have not 
been previously secured.

2.  The veteran should provide 
information regarding any attempts he has 
made to obtain employment in the past 
several years.  He should give the names 
and addresses of any companies that might 
have turned him down for employment.  
Based on the information provided, 
representatives of any companies 
indicated should be contacted and asked 
to provide information regarding the 
reasons why the veteran was not hired.  
The veteran should complete an updated VA 
Form 21-8940 (Veterans Application for 
Increased Compensation Based on 
Unemployability) in as much detail as 
possible.

3.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

3.  The VA physicians who conducted the 
spine examination and the brain and 
spinal cord examination of the veteran on 
March 10, 2003, should be contacted and 
asked to be more specific as to whether 
or not in their opinion the veteran is 
able to obtain and maintain some form of 
gainful employment.  If they believe he 
is not, they should indicate to what 
extent that inability is due to the 
veteran's service-connected disabilities.

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to the final outcome.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






